ON MOTION FOR REHEARING.
Mr. Justice Wilson
delivered the opinion of the Court.
The tool company contends that we were in error in holding that it did not give up a valuable right in failing to file a materialman’s lien. It urges an estoppel against the bank based upon alleged representations made to it by an official of the bank which caused it to refrain from filing its statutory lien. Statements alleged to have been made by the bank subsequent to January 12, 1950 are alleged to be the basis of this estoppel. The trial court found:
“* * * In a telephone conversation between J. H. Rankin and J. M. Gray about January 30, 1950, Rankin advised Gray to send the invoices and a statement of plaintiff’s account and that the bank would pay plaintiff’s account, which was known at the time to be $6932.90. * * *”
There is another finding of fact that:
“* * * except for such promises of J. H. Rankin as Vice President of the defendant bank, the plaintiff would have filed in Tom Green County its materialman’s and laborer’s lien and would have had and held a good and valid lien against the leases, etc., of Mystic Oil Corporation, but because of said promises and assurances of the defendant bank the plaintiff did not file any materialman’s and laborer’s lien, but relied wholly on the defendant bank * *
While Article 5473, V.A.C.S. gives a materialman a lien upon an entire lease for work done upon one well, Oil Field Sal*480vage Co. et al. v. Simon, 140 Texas 465, 168 S.W. 2d 848, these findings will not support the judgment either in contract or estoppel.
The motion for rehearing is overruled.
Opinion delivered July 22, 1953.